Citation Nr: 0948693	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an extraschedular evaluation for 
posttraumatic stress disorder (PTSD) from October 22, 2003 to 
October 21, 2007.

2.  What schedular evaluation is warranted for post-traumatic 
stress disorder from October 22, 2007?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in which the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from March 22, 2004.  By a rating decision in May 
2005, the RO modified the effective date of the grant of 
service connection for PTSD to October 22, 2003.  In October 
2006, the RO granted a 70 percent rating for PTSD, effective 
from October 22, 2003.

In June 2005, the Board remanded the case for further 
evidentiary development and for extraschedular consideration.  
In August 2007, the Board determined that a schedular 
evaluation in excess of 70 percent for PTSD was not 
warranted.  The Board then remanded the issue of an 
extraschedular consideration.  The Veteran did not appeal the 
Board's decision.  

In May 2008, the Board once again remanded the issue for 
extraschedular consideration.  In September 2009, the RO 
determined that the Veteran's disability did not present such 
an exceptional or unusual disability picture as to warrant a 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  

In this decision, the Board addresses two questions, first 
whether the appellant is entitled to an extraschedular 
evaluation for posttraumatic stress disorder from October 22, 
2003 to October 21, 2007?  Second, what schedular evaluation 
is warranted for post-traumatic stress disorder (PTSD) from 
October 21, 2007?  In styling the second question the Board 
acknowledges its August 2007 decision.  That decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  Since then, however, 
additional evidence has been submitted showing entitlement to 
a total rating from October 22, 2007, i.e., after the Board's 
August 2007 decision.  As the question of entitlement to a 
higher schedular evaluation is inherent in a claim of 
entitlement to an extraschedular evaluation, the Board will 
exercise jurisdiction over the schedular question.  


FINDINGS OF FACT

1.  Between October 22, 2003 and October 21, 2007, the 
appellant's posttraumatic stress disorder was not manifested 
by an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

2.  Since October 22, 2007, the appellant's posttraumatic 
stress disorder has been manifested by total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  Between October 22, 2003 and October 21, 2007, the 
appellant's posttraumatic stress disorder did not warrant 
entitlement to an extraschedular evaluation.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321 (2009).

2.  Since October 22, 2007, the Veteran met the criteria for 
a 100 percent rating for posttraumatic stress disorder.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Factual Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Diagnostic Code 9411 provides a 70 percent evaluation is 
warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Global assessment of functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 41 to 50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).   A global assessment of functioning score of 
51 to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A global assessment of 
functioning score of 61 to 70 denotes some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social and occupational functioning.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Veteran contends that his PTSD renders him unemployable.

A letter regarding treatment from a clinical psychologist, 
Dr. E.E. was received in July 2004.  Dr. E.E. opined that the 
Veteran was functioning marginally in social life and 
although he stated that he has some business possibilities, 
the Veteran seemed to also be marginally functioning in the 
business world.  A global assessment of functioning score of 
42 was assigned.   

In December 2004, a VA examiner concluded that the Veteran's 
psychological distress posed at least moderate difficulties, 
was well as compulsive behavior secondary to PTSD.  In 
particular, the examiner noted that the Veteran's primary 
symptoms of anxiety associated with PTSD would impact his 
ability to establish effective occupational relationships.  A 
global assessment of functioning score of 50 was assigned. 

In a May 2006 letter, Dr. E.E. reported that he had treated 
the Veteran since March 2004 for symptoms relating to anger 
and sleep disturbance.  He indicated that the combination of 
psychotherapy and psychotropic medication had generally been 
effective.  The Veteran was noted to have angry outbursts 
involving customers at the storage locker company that his 
wife manages or connected to anger while driving.  While he 
had not resorted to violence in any of his angry episodes, he 
had reported having violent thoughts and would have so 
engaged if provoked.  Dr. E.E. opined that the Veteran's PTSD 
affected his work, social relationships and family life.  A 
global assessment of functioning score of 48 was assigned. 

On VA examination in August 2006, the examiner opined that 
the Veteran's degree of PTSD symptomatology resulted in 
marked impairment in his industrial adaptability.  In 
particular, the examiner noted that the Veteran had ongoing 
difficulty with forming and maintaining beneficial 
relationships in the workplace.  This was punctuated by his 
tendency to rapid anger and irritability.  The Veteran had no 
friends.  The examiner reported that he tended to become so 
rapidly irritated in the industrial setting that his wife had 
to make strong efforts to keep him away from the public and 
even from telephone conversations.  The appellant was judged 
to be competent, and a global assessment of functioning score 
of 46 was assigned.  

In an October 22, 2007 letter, Dr. E.E. reported that since 
treating the Veteran in April 2004.  Dr. E.E. noted that the 
Veteran was not formally employed but he did help his wife 
run a storage business.  He reported having only limited 
exposure to customers.  Dr. E.E. stated that the Veteran had 
great difficulty with anger which tends to be explosive and 
interpersonally confrontational.  Dr. E.E. felt that the 
Veteran was not employable in any sort of regular capacity.  
It was noted that the chores that he carried out in his 
wife's business were mainly solitary tasks that do not 
involve interpersonal interaction.  

At a VA examination in February 2009, the examiner concluded 
that the Veteran suffered from PTSD as well as an obsessive 
compulsive personality disorder, secondary to PTSD.  The 
examiner stated that the disorders were interactive and 
inseparable and any attempt to delineate individual 
contributory factors would be mere speculation.  The examiner 
felt that the Veteran was unemployable secondary to primary 
symptoms of PTSD with associated periods of irritability, 
outbursts or verbal and physical anger, inability to adapt to 
workplace changes, inability to resolve conflict in a 
reasonable and efficient manner, and an inability to 
establish or maintain relationships.  

As held in the August 2007 Board decision, a decision which 
is now final, the appellant's posttraumatic stress disorder 
at that time was not manifested by total occupational and 
social impairment.  The Veteran's posttraumatic stress 
disorder was not manifested by a gross impairment in thought 
processes or communication.  He did not suffer from 
persistent delusions or hallucinations.  His behavior was not 
grossly inappropriate, and he was not in persistent danger of 
hurting himself or others.  While he clearly had 
interpersonal difficulties, the record shows that he could 
work if provided a solitary environment in which to do so.  
There was no evidence that the appellant was unable to 
maintain minimal personal hygiene.  

The evidence further shows that during the term prior to 
October 22, 2007, the appellant's posttraumatic stress 
disorder was not manifested by an exceptional or unusual 
disability picture.  Posttraumatic stress disorder did not 
require frequent periods of hospitalization, and there is no 
evidence that pathology due to that disorder rendered 
impractical the application of the regular schedular 
standards.  Hence, prior to October 22, 2007, the Board 
agrees with the regional office and finds no basis to refer 
this case for consideration of extraschedular entitlement.
 
Since October 22, 2007, however, the Board finds that the 
Veteran's PTSD has been productive of total social and 
industrial impairment on a schedular basis.  The evidence of 
record clearly establishes that the Veteran suffers from 
irritability, periods of angry outbursts and an inability to 
adapt to any type of work environment, to include a solitary 
work environment.  The October 2007 opinion from Dr. E.E., 
and the February 2009 opinion from VA clearly show that the 
appellant is unemployable due to posttraumatic stress 
disorder and its associated periods of irritability, physical 
anger, and an inability to resolve conflicts in a reasonable 
and efficient manner.  Hence, effective October 22, 2007, the 
Board assigns a 100 percent schedular rating for 
posttraumatic stress disorder.



ORDER

Entitlement to an extraschedular rating for posttraumatic 
stress disorder from October 22, 2003 to October 21, 2007 is 
denied.

Entitlement to a 100 percent rating for posttraumatic stress 
disorder effective October 22, 2007, is granted subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


